United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCING & ACCOUNTING SERVICE,
Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1659
Issued: February 22, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 6, 2007 appellant filed a timely appeal from a May 3, 2007 merit decision by a
hearing representative of the Office of Workers’ Compensation Programs that affirmed the
denial of her occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
On March 2, 2006 appellant, then a 38-year-old lead accounting technician, filed an
occupational disease claim alleging that she developed spinal subluxation in the performance of
duty. She first became aware of her condition on February 10, 2006 and related it to her
employment on February 20, 2006. Appellant explained that her job required her to sit at her

desk for long periods of time, leaning forward and straining her neck and spine. She stopped
work on March 10, 2006 and returned about six months later. The employing establishment
controverted appellant’s claim. In an October 25, 2005 e-mail notice, appellant’s supervisor
informed her that she would have new job duties and confirmed that her job entailed keying
throughout the day. She recommended that appellant “plan your work to key part of the day then
do some other duties on your desk in an attempt to avoid the pain in your wrist and arms.”
With her claim, appellant provided an undated report from Dr. Gene S. Harrison, a
chiropractor, who diagnosed spinal subluxation at C5-6 as seen on x-ray, which he explained had
caused forward head posture, a reversed cervical curve, muscle guarding, hypertonicity of the
cervical musculature and nerve interference. In a March 16, 2005 report, Dr. Harrison explained
that appellant first had symptoms, including neck pain, in 2004. He noted treating her on
July 19, 2004 and that x-rays showed multiple subluxations of appellant’s cervical spine.
Dr. Harrison opined that appellant’s job responsibilities, which included sitting at a desk and
looking down at her keyboard while engaged in repetitive stress activities, caused her condition.
He also stated that appellant’s job interfered with her ability to recover fully from her conditions.
In a handwritten report dated May 2005, Dr. Harrison reiterated that appellant’s neck posturing
at work caused a reversed cervical curve, posterior subluxation of C5 on C6, anterior-superior
subluxation and forward head posture, all of which were revealed on x-rays. He explained that
her forward head posture caused a posterior subluxation at C5-6, while overcompensation from
looking upwards in the forward postural position caused anterior and superior subluxations at
C1. Dr. Harrison indicated that appellant’s condition had developed over a period of years,
explaining, “the longer a person is subject to this postural stress, the easier it is for their soft
tissue structures to change by conforming to the altered biomechanics thus giving rise to a
chronic condition that is easily exacerbated.”
In a June 1, 2006 report, he diagnosed carpal tunnel syndrome, shoulder tendinitis, elbow
tendinitis and subluxations at C2 and C5, but noted that appellant had improved since her
May 24, 2006 treatment.
Dr. Harrison noted examination findings and concluded that
appellant’s condition was related to her repetitive duties and head position at her job. In a
June 22, 2006 report, he obtained updated x-ray findings. Dr. Harrison stated that x-rays showed
“complete reversal of the normal lordotic curvature of [appellant’s] cervical spine.” He also
noted moderate subluxations at C5-6 and anterior and superior subluxations at C1. Dr. Harrison
stated that the subluxations had altered appellant’s spinal biomechanics, pressuring her nerves
and causing radicular and upper extremity problems which were related to her employment. He
noted that the x-rays to which he referred had been taken in his office and that he had personally
reviewed them.
By decision dated July 18, 2006, the Office denied the claim, noting that the medical
evidence established that appellant had been treated for the claimed condition since 2004. It
found that she failed to provide sufficient evidence to show that her condition was related to her
work duties and not to prior or external causes.
Appellant requested an oral hearing, which was held on January 9, 2007. In a
November 14, 2006 report, Dr. Harrison noted first examining and treating her for neck
problems in 2004, at which time he recommended that she take leave from work. Dr. Harrison
reported that appellant’s condition improved when she took leave from work and received

2

treatment. Appellant’s symptoms returned in February 2006 and her job duties of “data entering
and constant looking down at the computer with the repetitive motion of her wrist prevented
[him] from being able to correct [appellant’s] symptoms faster than she was irritating them at
work.” Dr. Harrison stated that when appellant returned to work she was required to do more
work than anticipated, which caused continued exacerbation. He concluded that appellant’s
condition was related to the forward posture in which she held her head while working at her
computer. In a February 20, 2007 report, Dr. Harrison reiterated his x-ray findings and opinion
that appellant’s spinal subluxations were caused by altered spinal biomechanics due to repetitive
stress and forward head posturing at work. He explained that he examined appellant on July 19,
2004 and that, after the examination, “x-rays were performed in order to evaluate these
conditions radiographically and determine the presence of subluxation.” Dr. Harrison stated that
he was trained to read and interpret x-rays and that he had personally reviewed appellant’s
x-rays.
By decision dated May 3, 2007, the hearing representative affirmed the denial of
appellant’s occupational disease claim. She found that the evidence established that x-rays were
taken on July 19, 2004 and sometime in May 2005. The hearing representative noted that
Dr. Harrison’s reports did not establish that the x-rays were taken contemporaneously with the
claim in 2006. As there was no evidence that Dr. Harrison obtained x-rays in 2006, he was not a
“physician” as defined under the Federal Employees’ Compensation Act. The claim was denied
based on the insufficiency of the medical evidence.
LEGAL PRECEDENT
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disabilities and/or specific conditions for which compensation is claimed are
causally related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.4 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

3

identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”5
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.6 The
opinion of the physician must be based on a complete factual and medical background of the
claimant7 and must be one of reasonable medical certainty8 explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant.9
ANALYSIS
The evidence establishes that appellant’s job duties required sitting with her neck in a
forward position. In its initial decision the Office determined that Dr. Harrison’s reports were
insufficiently rationalized to support causal relationship. Appellant requested an oral hearing.
The hearing representative found that there was no evidence that he obtained x-rays
contemporaneously with the onset of appellant’s symptoms in 2006. Therefore, his reports did
not constitute competent medical evidence.
The Act provides that a chiropractor’s reports constitute competent medical evidence in
the limited circumstance involving a chiropractor’s diagnosis of subluxation of the spine, based
on x-ray testing.10 Pursuant to section 10.311(c) of the Act’s implementing regulation: “A
chiropractor may interpret his or her x-rays to the same extent as any other physician. To be
given any weight, the medical report must state that x-rays support the finding of spinal
subluxation. The Office will not necessarily require submittal of the x-ray, or a report of the
x-ray, but the report must be available for submittal on request.”11 The hearing representative
determined that the evidence failed to support a subluxation of the spine as confirmed by x-rays,
because Dr. Harrison did not note the dates on which he performed x-ray testing. The hearing
representative determined that Dr. Harrison was not a physician under the Act. However, the
Board notes that, under section 10.311(c), he was entitled to interpret his own x-rays and is not

5

Michael R. Shaffer, 55 ECAB 386, 389 (2004); citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 3.
6

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

7

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

8

John W. Montoya, 54 ECAB 306 (2003).

9

Judy C. Rogers, 54 ECAB 693 (2003).

10

5 U.S.C. § 8101(2); see also Jay K. Tomokiyo, 51 ECAB 361 (2000).

11

20 C.F.R. § 10.311(c).

4

required to submit the x-rays, or reports of the x-rays, unless requested.12 The record does not
reflect that the Office ever requested Dr. Harrison’s x-ray films or otherwise requested
information on the dates on which the x-rays were taken. The Board notes that Dr. Harrison
specifically stated in several reports that his spinal subluxation findings were based on x-ray
testing. Accordingly, the Board finds that Dr. Harrison reviewed x-rays in diagnosing a
subluxation and is a physician as defined under the Act.13 The weight of his medical opinion,
however, is not sufficient to establish appellant’s cervical condition as employment related.
In Linda L. Mendenhall the Board explained the effects of delayed diagnostic testing on
the probative value of medical evidence:
“When the physician conducts diagnostic testing immediately after an alleged
injury, the physician is better able to determine whether that testing documents
the injury described by the employee’s history. It must of course be
acknowledged that even immediate testing carries with it a degree of uncertainty.
Such testing does not by reason of its promptness, necessarily document the
injury claimed by the employee, who might well have sustained the condition
before the date of the alleged injury and under circumstances not covered by the
Act. When the physician delays diagnostic testing, the uncertainty mounts and a
question arises as to whether that testing in fact documents the injury claimed by
the employee. When the delay becomes so significant that it calls into question
the validity of an affirmative opinion based at least in part on that testing, such a
delay diminishes the probative value of the opinion offered.
“The Board does not, however, wish to impose an inflexible time limitation
within which physicians must conduct diagnostic testing. How to examine a
patient and when to conduct diagnostic testing are matters properly left to the
physician in the exercise of his or her professional judgment.… To discharge an
employee’s burden of proof, however, the physician must nevertheless provide
sufficient medical rationale to support the affirmative opinion offered.”14
The record indicates that x-rays were obtained in 2004 and 2005. In a March 16, 2005
report, Dr. Harrison stated that appellant’s job duties, which included sitting at a desk and
looking down at a keyboard while engaged in repetitive activities, caused a C5-6 subluxation and
interfered with her ability to recover. However, he did not adequately explain how appellant’s
job duties would cause or contribute to the diagnosed cervical condition. In a May 2005 report,
Dr. Harrison reiterated that appellant’s condition was the result of her forward neck posturing at
work. He noted that she first had symptoms in 2004 and on July 19, 2004 he reviewed x-rays
showing subluxations of the cervical spine. Dr. Harrison stated that the condition had developed
over a period of years. On June 1, 2006 he again stated that appellant’s conditions were related
to her repetitive activities and head posturing at her job, but did not provide a full explanation of
12

Id.

13

See supra note 10.

14

41 ECAB 532 (1990) (internal citations omitted).

5

how her physical condition evolved in relation to her job duties.15 In a June 22, 2006 report,
Dr. Harrison reiterated that appellant’s head posturing had caused subluxations of her cervical
spine, which altered her spinal biomechanics, causing her condition. However, he again did not
explain how head posturing could cause or contribute to a cervical a subluxation. Dr. Harrison
did not provide a full, detailed explanation of how appellant’s spinal biomechanics were altered
by her employment activities.
In a November 14, 2006 report, Dr. Harrison stated that appellant’s symptoms improved
during a leave of absence in 2004 and 2005 and worsened when she returned to work in
February 2006. The Board has held that the mere fact that a condition manifests itself or
worsens during a period of employment16 or that work activities produce symptoms revelatory of
an underlying condition17 does not raise an inference of causal relationship between the
condition and the employment factors. Dr. Harrison stated that when appellant returned to work
she was required to do more work than anticipated, which he believed caused an exacerbation of
her condition. He did not support this statement with further explanation or rationale regarding
how specific work duties would cause an exacerbation of the diagnosed cervical subluxations.
Dr. Harrison merely restated that appellant’s forward head posturing caused her spinal
subluxations.
Accordingly, the Board finds that appellant did not meet her burden of proof to establish
that she developed a cervical condition in the performance of duty. Although Dr. Harrison is a
physician pursuant to the Act, his reports are insufficiently rationalized. He did not provide
adequate rationale for his stated conclusion that appellant’s spinal condition was related to her
employment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that she
developed an occupational disease in the performance of duty.

15

The Board notes that Dr. Harrison diagnosed conditions other than cervical subluxations in this report. As a
chiropractor may qualify as a physician in the diagnosis and treatment of spinal subluxations his opinion is not
considered competent medical evidence in the evaluation of other disorders including those of the extremities,
although they originate in the spine. See Pamela K. Guersford, 53 ECAB 726 (2002).
16

William Nimitz, Jr., 30 ECAB 567 (1979).

17

Richard B. Cissel, 32 ECAB 1910 (1981).

6

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 22, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

